Upon consideration of the petition filed on the 31st of August 2018 by Intervenor in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 5th of December 2018."
Upon consideration of the petition filed by Intervenor on the 31st of August 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
*811"Dismissed as moot by order of the Court in conference, this the 5th of December 2018."